Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on June 16, 2020.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on February 23, 2022 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 7-12, 16, 17, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sherga et al. (US 2011/0137812, hereinafter “Sherga”).

Claims 1, 10, and 17.  Sherga teaches: A method comprising:
receiving, by a waste diversion system and from a source, waste materials (see, e.g., ¶ 22 teaching analyzing the waste; see also ¶ 70 teaching sending polymer raw material to an approved recycling, reuse, or energy conversion facility at the material’s end of life);
inserting, by the waste diversion system and into the waste materials, one or more markers (see, e.g., ¶ 59 teaching adding markers to a polymer that can later be waste; see also ¶ 70 teaching encoding a tracking marker code or tag into the material);
generating, by the waste diversion system, finished goods including a portion of the waste materials (see, e.g., ¶ 59 teaching that the tracked marker polymers can be reused; see also ¶ 61 teaching reusing the polymer mixtures in finished goods such as composite rail ties, road surfaces, and sound barriers, as well as fuel; see further ¶ 70 teaching a participating user manufacturer encoding the products it makes from the polymer scrap and waste with the tracking means); and
detecting, by the waste diversion system, a portion of the one or more markers corresponding to the portion of the waste materials in the finished goods (see ¶ 59: “If a detectable marker is a part of the polymer itself, the credit awards can be awarded based on the actual fate of the polymeric material which is detectable upon being routed to an environmentally desirable fate”).

Regarding Claims 10 and 17, these claims recite a non-transitory computer readable medium executable by a processor to perform the same method as Claim 1 and an apparatus comprising a processor having programmed instructions to perform the method, respectively.  Otherwise the claims are co-extensive in scope.  The rejection of Claim 1 above is incorporated herein to reject the four method steps.  Examiner notes that because Sherga teaches the use of a computer processor and software (see, e.g., at least ¶s 22, 63 teaching a central processing unit and software or firmware performing the functions of the invention).  Thus, with this additional teaching, Claims 10 and 17 are also rejected by Sherga.  Similar dependent claims will also be treated together below for the sake of brevity.

Claims 2 and 11.  Sherga teaches the limitations of Claims 1 and 10.  Sherga further teaches: The method of claim 1, wherein the one or more markers identify at least one of the source or a composition of the waste materials (see, e.g., ¶ 59 teaching markers that determine the source of the polymer; see also ¶ 70 teaching a tag that encodes the identity of the manufacturer, i.e., source, and the identity of the polymer, i.e., the composition).

Claims 3 and 12.  Sherga teaches the limitations of Claims 1 and 10.  Sherga further teaches: The method of claim 1, further comprising determining a weight of the waste materials (see, e.g., at least ¶ 22 teaching quantification means 12 that can comprise a scale; see also ¶s 36 and 63 teaching substantially the same).

Claims 7 and 20.  Sherga teaches the limitations of Claims 1 and 17.  The method of claim 1, further comprising determining a yield as ratio of a weight of the portion of waste materials in the finished goods and a second weight of the waste materials marked upon receipt (see, e.g., ¶ 35 teaching determining the weight received and then determining the actual weight of the polymeric material that will be recycled or repurposed by decreasing the weight of fillers, additives, or modifiers to determine the actual yield of the recyclable material).

Claims 8 and 16. Sherga teaches the limitations of Claim 1.  Sherga further teaches: The method of claim 1, further comprising determining a credit value associated with the finished goods based on detecting the one or more markers (see at least the Abstract and ¶s 59 and 70, though 

Claim 9. Sherga teaches the limitations of Claim 1.  Sherga further teaches: The method of claim 8, wherein determining the credit value includes determining the credit value as a weight of materials received less than a sum of at least one of a weight of rejected material, a weight of augments, a weight of additives, a weight of facers, and a loss of material in manufacturing (see, e.g., at least ¶s 22 and 35 teaching determining a total weight of materials and then calculating the polymer energy credit based on that amount minus all of the different fillers and impurities).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 13-15, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Sherga in view of Kincaid et al. (WO 2017/027318, hereinafter “Kincaid,” provided on Applicant’s IDS dated February 23, 2022).

Claims 4 and 13. Sherga teaches the limitations of Claims 3 and 12.  Sherga fails to further teach: The method of claim 3, further comprising: determining an amount of pixels of the one or more markers in proportion to the determined weight; and inserting the amount of pixels in proportion to the determined weight.  Nevertheless, as noted above, Sherga does teach using different ways of analyzing markers in a waste material as well as inserting markers into a material to find those markers later (see at least Sherga ¶s 59 and 70 teaching markers or tags inserted into the material that can identify the material, noting further that ¶s 63 and 68 teach that the documentation information, such as from the tag, can include the weight).  Additionally, Kincaid teaches the use of tagging material that is measured by a pixel intensity, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of using pixels as the tagging material (as disclosed by Kincaid) for the feature of biopolymer tagging or chemical signature or nanotags in the system of calculating polymer recycling credits (as disclosed by Sherga).  One of ordinary skill would have been motivated to substitute the specific pixel tagging for the generic chemical signature tagging because pixel tagging is one way of measuring the amount of the material (see Kincaid page 4 lines 5-17; see also pages 15 line 5 to page 16 line 5 teaching that different intensities relate to different amounts per weight).      
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the specific pixel tagging of a material (as taught by Kincaid) for the generic chemical signature tagging of a material (as taught by Sherga), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a system of calculating polymer recycling credits (as disclosed by Sherga) that differs from the claimed device only by the substitution of a specific pixel luminescent material for a more generic “chemical signature,” the use of pixels as a taggant was known in the prior art (as disclosed by Kincaid), and one of ordinary skill in the art could have substituted the pixel taggant for the chemical signature, and the results of the substitution would have been See also MPEP § 2143(I)(B).

Claim 5.  Sherga teaches the limitations of Claim 1.  Sherga fails to further teach: The method of claim 1, wherein detecting the portion of one or more markers comprises detecting an amount of pixels of the portion of one or more markers.  Nevertheless, as noted above, Sherga does teach using different ways of analyzing markers in a waste material as well as inserting markers into a material to find those markers later (see at least Sherga ¶s 59 and 70 teaching markers or tags inserted into the material that can identify the material, noting further that ¶s 63 and 68 teach that the documentation information, such as from the tag, can include the weight).  Additionally, Kincaid teaches the use of tagging material that is measured by a pixel intensity, noting that the tagging material comprises a specific percent by weight (such that its measurement would be in proportion to the determined weight) (see, e.g., at least Kincaid page 4 lines 5-17 teaching measuring the pixel intensity in the material).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of detecting pixels as the tagging material (as disclosed by Kincaid) for the feature of biopolymer tagging or chemical signature or nanotags in the system of calculating polymer recycling credits (as disclosed by Sherga).  One of ordinary skill would have been motivated to substitute the specific pixel tagging for the generic chemical signature tagging because pixel tagging is one way of measuring the amount of the material (see Kincaid 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the specific pixel tagging of a material (as taught by Kincaid) for the generic chemical signature tagging of a material (as taught by Sherga), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a system of calculating polymer recycling credits (as disclosed by Sherga) that differs from the claimed device only by the substitution of a specific pixel luminescent material for a more generic “chemical signature,” the use of pixels as a taggant was known in the prior art (as disclosed by Kincaid), and one of ordinary skill in the art could have substituted the pixel taggant for the chemical signature, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting one well-known taggant technique for another taggant because both taggants seek to identify the material).  See also MPEP § 2143(I)(B).

Regarding Claims 6, 14, and 19.  The combination of Sherga and Kincaid teaches the limitations of Claims 5.  That combination further teaches: The method of claim 5, further comprising determining a weight of the portion of waste materials in the finished goods in proportion to the amount of pixels detected (Examiner notes that Sherga teaches determining a weight of the portion of waste materials based on the actual amount of that material, i.e., minus fillers and impurities, see, e.g., at least ¶s 22 and 35 teaching determining a total weight of materials and 

Claim 15.  The combination of Sherga and Kincaid teaches the limitations of Claims 14.  Sherga further teaches: The method of claim 14, further comprising determining a yield as ratio of a weight of the portion of waste materials in the finished goods and a second weight of the waste materials marked upon receipt (see, e.g., ¶ 35 teaching determining the weight received and then determining the actual weight of the polymeric material that will be recycled or repurposed by decreasing the weight of fillers, additives, or modifiers to determine the actual yield of the recyclable material).

Claim 18.  Sherga teaches the limitations of Claim 17.  Sherga further teaches: The apparatus of claim 17, the processor having further programmed instructions to:
determine a weight of the waste materials (see, e.g., at least ¶ 22 teaching quantification means 12 that can comprise a scale; see also ¶s 36 and 63 teaching substantially the same); 
Nevertheless, Sherga fails to teach: insert an amount of pixels of the one or more markers in proportion to the determined weight.  As noted above, however, Sherga does teach using 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of inserting pixels as the tagging material (as disclosed by Kincaid) for the feature of biopolymer tagging or chemical signature or nanotags in the system of calculating polymer recycling credits (as disclosed by Sherga).  One of ordinary skill would have been motivated to substitute the specific inserted pixel taggant for the generic chemical signature taggant because pixel tagging is one way of measuring the amount of the material (see Kincaid page 4 lines 3-17; see also pages 15 line 5 to page 16 line 5 teaching that different intensities relate to different amounts per weight).      
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the specific inserted pixel taggant of a material (as taught by Kincaid) for the generic chemical signature taggant of a material (as taught by Sherga), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a system of calculating polymer recycling credits (as disclosed by Sherga) See also MPEP § 2143(I)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627